Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-525
                     Lower Tribunal No. F12-27557B
                          ________________


                        Dominic Leon Stevens,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     Dominic Leon Stevens, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Patterson v. State, 264 So. 3d 315 (Fla. 2d DCA 2019).